Case 6:20-cv-00277-ADA Document 24-9 Filed 07/31/20 Page 1 of 6




                     EXHIBIT I
        Case 6:20-cv-00277-ADA Document 24-9 Filed 07/31/20 Page 2 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

NCS MULTISTAGE INC.,

              Plaintiff,
                                                       CIVIL ACTION NO. 6:20-CV-00277
       v.
                                                           JURY TRIAL DEMANDED
NINE ENERGY SERVICE, INC.,

              Defendant.


               DECLARATION OF ATTORNEY PARKER D. HANCOCK

       I, Parker D. Hancock, do hereby declare and state as follows:

       1.     My date of birth is June 3, 1987.

       2.     I am a resident of Houston, Texas.

       3.     I maintain my office at 1001 Fannin St., Houston, TX 77008.

       4.     I am a senior associate at Vinson & Elkins LLP, and am counsel of record in the

above-captioned case for Nine Energy Service, Inc. (“Nine”).

       5.     I have personal knowledge of the matters set forth in this declaration, and if called

upon as a witness, I could and would testify competently. I submit this declaration in support of

Nine’s Motion to Transfer Venue.

       6.     I prepared this declaration, and the map attached to Nine’s Motion to Transfer as

Exhibit B, including plotting and measuring all relevant distances using Google Maps and Google

Earth. To my knowledge, the distances described herein and in Exhibit B are accurate.

       7.     The Houston division of the Southern District of Texas (“SDTX”) is located in the

Bob Casey United States Courthouse at 515 Rusk St., Houston, TX 77002. The Waco division of

the Western District of Texas (“WDTX”) is located in the Federal Courthouse in Waco, at 800


                                                  1
        Case 6:20-cv-00277-ADA Document 24-9 Filed 07/31/20 Page 3 of 6




Franklin Ave, Waco, TX 76701. The Bob Casey United States Courthouse is about 160 miles

from the Federal Courthouse in Waco.

       8.     Nine has its worldwide headquarters at 2001 Kirby Drive Suite 200, Houston,

Texas 77019. Ex. A, at ¶ 7. This address is approximately 3 miles from the Bob Casey United

States Courthouse. Nine’s worldwide headquarters is situated in the Houston division of SDTX.

       9.     Nine maintains facilities in Midland at 12914 W. Co. Road 91, Midland TX 79707;

551 State Street, Midland, TX 79703; and 9319 W. IH-20, Midland, TX 79706. Ex. A, at ¶ 11.

These facilities are all located approximately 290 miles from the Federal Courthouse in Waco, and

are situated in the Midland division of WDTX.

       10.    Nine’s facility in Monahans is located at 1101 South Loop Road 464, Monahans,

TX. Ex. A, at ¶ 11. This location is approximately 340 miles from the Federal Courthouse in

Waco, and is situated in the Pecos division of WDTX.

       11.    Nine’s facility in Pleasanton is located at 496 Shale Road, Pleasanton, TX 78064.

Ex. A, at ¶ 11. The Pleasanton facility is approximately 198 miles from the Federal Courthouse

in Waco, and is situated in the San Antonio division of WDTX.

       12.    Nine’s facility in Corpus Christi is located at 5655 Bear Lane, Suite 100, Corpus

Christi, Texas 78505. Ex. A, ¶ 18. The Corpus Christi facility is located approximately 187 miles

from the Bob Casey United States Courthouse in Houston, approximately 261 miles from the

Federal Courthouse in Waco, and is situated in the Corpus Christi division of SDTX.

       13.    Nine also has facilities in Norway at Elvavagen 1 Inngang, 1A 5265 Ytre Arna, in

Bergen, Norway. Ex. A, at ¶ 11. This location is outside the United States.




                                                2
        Case 6:20-cv-00277-ADA Document 24-9 Filed 07/31/20 Page 4 of 6




       14.     OFS International LLC’s (“OFS”) manufacturing facility is located at 7735 Miller

Road, Houston, TX 77049. Ex. A, ¶ 18. This location is less than 14 miles from the Bob Casey

United States Courthouse, and is situated in the Houston division of SDTX. Ex. A, at ¶ 18.

       15.     According NCS Multistage, Inc.’s (“NCS”) website, NCS does not maintain any

facilities in the Waco Division of WDTX. See Ex. C.

       16.      NCS claims to have a worldwide headquarters at 19350 State Highway 249, Suite

600, Houston, TX 77070. Complaint, Dkt. 2, ¶ 3. This location is less than 20 miles from the Bob

Casey United States Courthouse, but is more than 140 miles from the courthouse in Waco.

       17.     I have reviewed the complaint in NCS Multistage v. TCO AS (the “TCO Case”),

No. 6:20-cv-00622-ADA (W.D. Tex.). I understand that NCS has alleged that TCO Products, Inc.

has a principal place of business at 1417 Vander Wilt Lane, Katy, TX 77449. TCO Case,

Complaint, at ¶ 5. This location is less than 23 miles from the Bob Casey United States

Courthouse.

       18.     I also understand that NCS has alleged that Arsenal, Inc. has a principal place of

business at 700 Louisiana St., Suite 3950, Houston, TX 77002. TCO Case, Complaint, at ¶ 6. This

location is less than a mile from the Bob Casey United States Courthouse, and is, in fact across the

street from the courthouse. This location is also situated in the Houston division of SDTX

       19.     I have reviewed the complaint in NCS Multistage v. Allamon Tool Company, Inc.

(“Allamon Case”), No. 6:20-cv-00699-ADA (W.D. Tex.). I understand that NCS has alleged that

Allamon Tool Company has a principal place of business at 18935 Freeport Drive, Montgomery

TX 77356. Allamon Case, Complaint, at ¶ 4. This location is approximately 46 miles from the

Bob Casey United States Courthouse, and is situated in the Houston division of SDTX.




                                                 3
        Case 6:20-cv-00277-ADA Document 24-9 Filed 07/31/20 Page 5 of 6




       20.     I have reviewed the complaint in NCS Multistage v. Packers Plus Energy Services,

Inc. (“Packers Plus Case”), No. 6:20-cv-00700-ADA (W.D. Tex.). I understand that NCS has

alleged that Packers Plus Energy Services (USA) Inc. has a principal place of business at 11415

Spell Road, Tomball, TX 77375. Packers Plus Case, Complaint, at ¶ 5. This location is

approximately 25 miles from the Bob Casey United States Courthouse, and is situated in the

Houston division of SDTX.

       21.     I have reviewed the complaint in NCS Multistage v. Permian Petrolink, LLC (the

“Petrolink Case”), No. 6:20-cv-00701-ADA (W.D. Tex.). I understand that NCS has alleged that

Permian Petrolink has a principal place of business at 3217 Commercial Drive, Midland, TX

79701. Petrolink Case, at ¶ 4. This location is approximately 290 miles from the Federal

Courthouse in Waco, and is situated in the Midland division of WDTX.

       22.     I understand that Travis Harris, one of the named inventors of U.S. Patent

10,465,445, currently resides in Houston and is currently employed at Packers Plus Energy

Services, Inc. (“Packers Plus”), according to his publicly-available LinkedIn profile. See Ex. D.

       23.     I understand that the Waco Regional Airport website indicates that the only

commercial service into Waco is via Dallas Fort Worth Airport (“DFW”). Ex. E. Accordingly,

there are no direct flights from Houston.

       24.     I understand that the Court has preliminarily set January 14, 2021 as the Markman

hearing date, and October 18, 2021 as the trial date. At present, airlines have not released

schedules for October 2021, however I have performed searches for flights from Bergen, Norway

to Waco (Ex. F) and to Houston (Ex. G) around the Markman date as an example flight schedule.

During that time, all flights into Waco require three stops, including a layover in DFW, lasting

about 18-20 hours and cost around $2,100 per person for economy seats. (Ex. F). In contrast,



                                                4
        Case 6:20-cv-00277-ADA Document 24-9 Filed 07/31/20 Page 6 of 6




there is a direct flight from Bergen to Houston with a single stop in Amsterdam (same aircraft),

lasting 15 hours, with a cost of $1,273. (Ex. G).

       25.     Exhibit H is a true and correct excerpt from Table C-5, Median Time From Filing

to Disposition of Civil Cases, by Action Taken, obtained form the Federal Judicial Caseload

Statistics 2019 Tables, which is the most recent version available as of the submission of this

declaration. It has been excerpted to show only those jurisdictions within the Fifth Circuit,

including both SDTX and WDTX



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



 Executed in Harris County, State of Texas,
 on the 31th day of July, 2020.



                                                    __________________________________
                                                    Parker D. Hancock
                                                    Vinson & Elkins LLP
                                                    1001 Fannin St., Suite 2600
                                                    Houston, TX 77008




                                                5
